DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on July 19, 2019. 
Claims 1-20 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 19, 2019 and March 15, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Drawings
The drawings are objected to because the reference characters in FIG. 3 are oriented in various directions. According to 36 CFR 1.84 (p)(1), the reference characters must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 20 in [00019], 42 in [00030], 415 in [00050], 228 in [00052], 446 in [00053], 410 in [00053], 473 in [00066].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In para. [00052] “rotary threshing assembly 224” should be “rotary threshing assembly 424
In para. [00067] “co2mmunication network” should be “communication network” 
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3, line 21 states “using the second operational” which should be “using the second operational setting”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the introductory wording of claim 19, "a federated harvester controller" is recited. The subsequent wording in claim 20, "a harvester under federated control, the harvester comprising", however implies that further/alternatively/additionally a harvester is claimed further comprising a controller.  It is not clear whether the controller and harvester of claims 19 and 20 were intended to be claimed in one single claim. It is not clear from the wording how the federated harvester controller and the harvester are related.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 19:
Claim 19 is directed to a federated harvester controller comprising a non-transitory machine-readable medium containing instructions to direct a processing unit, which are/is one of the statutory categories of invention. (Step 1: YES)
Claim 19 recites the limitations of “obtain a plurality of data points” and “generate, with machine learning, a performance driven operational model”. These steps fall into the mental processes grouping of abstract ideas as obtaining a plurality of data points could be done mentally for example using a pen and paper to write down values of performance parameters. These limitations is a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. With respect to claim 19, nothing in the claim limitations precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claims recites elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claim 19 recites “transmit the operational model to an operational setting controller”, which is a generic part being applied to the recited abstract limitations. The “transmit the operational model to an operational setting controller” of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [00031] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), as well as MPEP 2106.05(g), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claim 19 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blank et al. (US 20180359919 A1).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 20: 
With respect to claim 20
a header comprising a plurality of interacting crop gathering components for gathering a crop from the growing medium; (“As it moves, header 102 engages the crop to be harvested and gathers it toward cutter 104. After it is cut, it is moved through a conveyor in feeder house 106 toward feed accelerator 108, which accelerates the crop into thresher 110.” [0035]) 
a separation unit comprising a plurality of interacting crop separation components for separating a targeted portion of the gathered crop from a non-targeted portion of the gathered crop; (“Grain falls to cleaning shoe (or cleaning subsystem) 118. Chaffer 122 separates some of the larger material from the grain, and sieve 124 separates some of the finer material from the clean grain. Clean grain falls to an auger in clean grain elevator 130, which moves the clean grain upward and deposits it in clean grain tank 132” [0036]) 
a controller to adjust at least one component of the crop gathering components and the crop separation components based upon a performance driven operational model generated through machine learning based upon operational setting data, harvesting condition variable data and performance data obtained from a plurality of other harvesters; (“An operating characteristic of the mobile harvesting machine is detected and a performance pillar metric value is identified for the first performance pillar metric based on the detected operating characteristic. A performance limitation corresponding to the first performance pillar metric is identified based on the detected operating conditions and an aggressiveness setting is detected that is indicative of an operating settings change threshold. It is then determined whether a settings change is to be performed based on the first performance pillar metric value, the priority of the first performance pillar metric, the first performance limitation and the settings change threshold and if the settings change is to be performed, a settings change actuator is controlled to execute the settings change.” [0006]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US 20190050948 A1) in view of Blank et al. (US 20180359919 A1).
Regarding claims 1-19: 
With respect to claim 1, Perry teaches: 
obtaining second data for at least one harvesting condition variable that was experienced by each of the plurality of harvesters concurrent with operation of the harvesters with the at least one operational setting; (“sensor data sources are one or more sources of data taken from sensors describing past or current measurements associated with crop growth, the environment and/or portions of land. In one embodiment, each sensor data source 114 may be connected to, crop prediction system 125 may directly couple with one or more sensor data sources 114 and can receive sensor data without human intervention. For instance, a smart tractor can collect information such as temperature and sunlight information while operating within a field, and can communicatively couple with the crop prediction system 125” [0054]) 
obtaining third data for at least one performance parameter achieved by each of the plurality of harvesters operating with the at least one operational setting while experiencing the at least one harvesting condition variable; ( “a system optimizes crop productivity by accessing crop growth information describing, for each of a plurality of plots of land, 1) characteristics of the plots of land, 2) a type of crop planted on the plot of land, 3) characteristics of farming operations performed for the planted crop, and 4) a corresponding crop productivity.” [0004], “crop quality is affected by, or may be inferred from, the timing of one or more production practice. For example, the food grade quality may be inferred from the variety of plant, damage levels, and one or more production practices used to grow the plant. In another example, one or more qualities may be inferred from the maturity or growth stage of a crop” [0037]) 
generating, with machine learning, a performance driven operational model for harvester setting adjustment in response to harvesting condition variables based upon the first data, the second data and the third data; (“a system optimizes crop productivity by accessing crop growth information describing, for each of a plurality of plots of land, 1) characteristics of the plots of land, 2) a type of crop planted on the plot of land, 3) characteristics of farming operations performed for the planted crop, and 4) a corresponding crop productivity... The system trains a crop prediction engine by applying one or more machine learning operations to the stored normalized crop growth information. The crop prediction engine maps, for a particular type of crop, a combination of one or more characteristics of the plot of land and characteristics of farming operations performed for the planted crop to an expected corresponding crop productivity.” [0004]) 
Perry does not teach, but Blank teaches: 
obtaining first data for at least one operational setting from each of a plurality of harvesters; (“Remote analytics logic 262 illustratively receives the performance metrics generated by performance metric generator logic 242 in computing system 222, from a plurality of different combines, including combine 100. It can illustratively aggregate that data and compare it to reference sets of data to generate multi-machine performance metrics that are based on the performance information from a plurality of different machines” [0053], “Operating conditions corresponding to a harvesting operation being performed by a mobile harvesting machine are detected along with a priority of a first performance pillar metric relative to a second performance pillar metric” [0006]) 
adjusting the least one operational setting of a particular harvester experiencing a particular harvesting condition variable using the operational model; (“An operating characteristic of the mobile harvesting machine is detected and a performance pillar metric value is identified for the first performance pillar metric based on the detected operating characteristic… It is then determined whether a settings change is to be performed based on the first performance pillar metric value, the priority of the first performance pillar metric, the first performance limitation and the settings change threshold and if the settings change is to be performed, a settings change actuator is controlled to execute the settings change.” [0006]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Perry’s agricultural machine learning system with Blank’s harvester system in order to “know how a particular operator or machine is performing in a given harvesting operation, and how to control the machine to improve performance” See Blank [0004]). 

With respect to claim 19, Perry teaches: 
obtain a plurality of data points from a plurality of different harvesters, each of the data points comprising at least one performance parameter, at least one associated harvesting condition variable and at least one operational setting, wherein the at least one performance parameter was achieved by the harvester while operating at the at least one operating setting under the at least one harvesting condition variable; (“a system optimizes crop productivity by accessing crop growth information describing, for each of a plurality of plots of land, 1) characteristics of the plots of land, 2) a type of crop planted on the plot of land, 3) characteristics of farming operations performed for the planted crop, and 4) a corresponding crop productivity. The system normalizes the crop growth information by formatting similar portions of the crop growth information into a unified format and a unified scale and stores the normalized crop growth information in a columnar database.” [0004], “a system executes a method for crop productivity optimization by accessing, for a first portion of land associated with a user, field information describing characteristics of the first portion of land related to crop growth from a plurality of data sources” [0005]) 
generate, with machine learning, a performance driven operational model for harvester setting adjustment in response to harvesting condition variables based upon the plurality of data points; (“a system optimizes crop productivity by accessing crop growth information describing, for each of a plurality of plots of land, 1) characteristics of the plots of land, 2) a type of crop planted on the plot of land, 3) characteristics of farming operations performed for the planted crop, and 4) a corresponding crop productivity... The system trains a crop prediction engine by applying one or more machine learning operations to the stored normalized crop growth information. The crop prediction engine maps, for a particular type of crop, a 
Perry does not teach, but Blank teaches: 
transmit the operational model to an operational setting controller of a particular harvester for use in adjusting a setting of the particular harvester experiencing a particular harvesting condition variable; (“control automation logic 245 sends the current machine information, machine settings, environmental conditions, crop conditions, etc. to remote analytics computing system 202 to be analyzed.” [0048], “An operating characteristic of the mobile harvesting machine is detected and a performance pillar metric value is identified for the first performance pillar metric based on the detected operating characteristic… It is then determined whether a settings change is to be performed based on the first performance pillar metric value, the priority of the first performance pillar metric, the first performance limitation and the settings change threshold and if the settings change is to be performed, a settings change actuator is controlled to execute the settings change.” [0006]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Perry’s agricultural machine learning system with Blank’s harvester system in order to (“know how a particular operator or machine is performing in a given harvesting operation, and how to control the machine to improve performance” See Blank [0004]). 

With respect to claim 2, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry further teaches wherein the first data, the second data and the third data are obtained while each of the plurality of harvesters are in a geographic region, the operational model being valid for the geographic region, and wherein the adjustment to the setting of the particular harvester is made for operation of the particular harvester in the geographic region; (“Various types and formats of data may be stored in the geographic database 135 for access by the other components of the crop prediction system 125, on which to perform one or more machine learning operations in order to train a crop prediction model, to predict a crop production for a portion of land, and to identify a set of farming operations that optimize crop production.” [0080], “The crop prediction engine 155 trains and applies crop prediction models by performing one or more machine learning operations to determine predictions for crop production and corresponding sets of farming operations that result in the predicted crop production. The crop prediction engine 155 can request data from the various external data sources described herein for storage within the geographic database 135 and the agricultural database 140, and can perform the machine learning operations on the stored data” [0109]) 

With respect to claim 3, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 2. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 2. Perry further teaches: 
obtaining fifth data for the at least one harvesting condition variable experienced by each of the second plurality of harvesters concurrent with operation of the harvesters at the at least one operational setting; (“sensor data sources are one or more sources of data taken from sensors describing past or current measurements associated with crop growth, the environment and/or portions of land. In one embodiment, each sensor data source 114 may be connected to, crop prediction system 125 may directly couple with one or more sensor data sources 114 and can receive sensor data without human intervention. For instance, a smart tractor can collect information such as temperature and sunlight information while operating within a field, and can communicatively couple with the crop prediction system 125” [0054]
generating, with machine learning, a second performance driven operational model for harvester setting adjustment in response to harvesting condition variables based upon the fourth data, the fifth data and the sixth data, the second performance driven operational model being valid for the second geographic region; (“a system optimizes crop productivity by accessing crop growth information describing, for each of a plurality of plots of land, 1) characteristics of the plots of land, 2) a type of crop planted on the plot of land, 3) characteristics of farming operations performed for the planted crop, and 4) a corresponding crop productivity... The system trains a crop prediction engine by applying one or more machine learning operations to the stored normalized crop growth information. The crop prediction engine maps, for a particular type of crop, a combination of one or more characteristics of the plot of land and characteristics of farming operations performed for the planted crop to an expected corresponding crop productivity.” [0004]) 
Perry does not teach, but Blank teaches: 
obtaining fourth data for the at least one operational setting from each of a second plurality of harvesters while operating in a second geographic region; (“Remote analytics logic 262 illustratively receives the performance metrics generated by performance metric generator logic 242 in computing system 222, from a plurality of different combines, including combine 100. It can illustratively aggregate that data and compare it to reference sets of data to generate multi-machine performance metrics that are based on the performance information from a plurality machine details identifying the particular machines being used, the current machine settings for each machine that are updated by the machines…” [0053]) 
obtaining sixth data for the at least one performance parameter achieved by each of the second plurality of harvesters operating with the at least one operational setting while experiencing the at least one harvesting condition variable; (“Remote analytics logic 262 illustratively receives the performance metrics generated by performance metric generator logic 242 in computing system 222, from a plurality of different combines, including combine 100. It can illustratively aggregate that data and compare it to reference sets of data to generate multi-machine performance metrics that are based on the performance information from a plurality of different machines.” [0053]
adjusting a setting of a second particular harvester experiencing a second particular harvesting condition variable using the second operational wherein the adjustment to the setting of the second particular harvester is made for operation of the second particular harvester in the second geographic region; (“An operating characteristic of the mobile harvesting machine is detected and a performance pillar metric value is identified for the first performance pillar metric based on the detected operating characteristic… It is then determined whether a settings change is to be performed based on the first performance pillar metric value, the priority of the first performance pillar metric, the first performance limitation and the settings change threshold and if the settings change is to be performed, a settings change actuator is controlled to execute the settings change.” [0006], “Multi-machine aggregation logic 304 illustratively aggregates performance information received from a plurality of different combines (including combine 100) and aggregates that information so that it can be stored or retrieved for comparison or other processing.” [0072]) 


With respect to claim 4, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry does not teach but Blank further teaches wherein the at least one operational setting comprises a plurality of different operational settings; (“Machine control setting generator logic 317 illustratively generates recommendations on machine settings, parameters and configurations to achieve priorities selected by an operator. Machine settings and parameters can include thresher speeds, fan speeds, conveyor speeds, ground speed, sieve, chaffer and concave clearances, etc.” [0078]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Perry’s agricultural machine learning system with Blank’s harvester system in order to (“know how a particular operator or machine is performing in a given harvesting operation, and how to control the machine to improve performance” See Blank [0004]). 

With respect to claim 5, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 4. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 4. Perry does not teach but Blank further teaches wherein the plurality of different operational settings have different applied non-zero weighting factors; (“operation 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Perry’s agricultural machine learning system with Blank’s harvester system because (“In such a scenario logic 315 may also identify that switching the priority of two secondary performance metrics would make a significant improvement in overall performance. Accordingly, priority recommendation logic 315 can generate a recommendation to change the priority or aggressiveness” See Blank [0077]). 

With respect to claim 6, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry does not teach but Blank further teaches receiving an operator selection of the at least one operational setting from amongst a larger number of selectable operational settings; (“Machine control setting generator logic 317 illustratively generates recommendations on machine settings, parameters and configurations to achieve priorities selected by an operator.” [0078]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Perry’s agricultural machine learning system with Blank’s harvester system so (“an operator or remote manager can select the performance categories (e.g., performance pillars) that he or she wishes to prioritize and the system uses historic data, collected under similar circumstances, to automatically control a machine or fleet to achieve the best score in the selected prioritized categories.” See Blank [0033]). 

With respect to claim 7, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry does not teach but Blank further teaches wherein the at least one operational setting comprises an operational setting selected from a group of operational settings consisting of: header height; harvester speed, threshing speed, separating speed, threshing clearance, cleaning fan speed; chaffer positions, sieve positions, feed rate, reel position, reel speed, header belt speeds, deck plate positions, header speeds, chopper speed, chopper counter knife position, spreader speeds, and spreader vane positions; (“Machine control setting generator logic 317 illustratively generates recommendations on machine settings, parameters and configurations to achieve priorities selected by an operator. Machine settings and parameters can include thresher speeds, fan speeds, conveyor speeds, ground speed, sieve, chaffer and concave clearances, etc. These are examples only. Machine configurations can include, concave covers, tracks versus tires, header type, etc.” [0078]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Perry’s agricultural machine learning system with Blank’s harvester system so (“an operator or remote manager can select the performance categories (e.g., performance pillars) that he or she wishes to prioritize and the system uses historic data, collected under similar circumstances, to automatically control a machine or fleet to achieve the best score in the selected prioritized categories.” See Blank [0033]). 

With respect to claim 8
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry further teaches wherein the at least one harvesting condition variable comprises a plurality of different variables; (“The agricultural database 140 stores and maintains data describing agricultural characteristics associated with the planting, growing, and harvesting of a crop that may impact crop production.” [0090], “accessing field information collected from the sensors includes one or more of: soil temperature, air temperature, soil moisture, leaf temperature, leaf wetness, and spectral data over multiple wave length bands reflected from or absorbed by ground…” [0010]) 

With respect to claim 9, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry further teaches receiving an operator selection of the at least one harvesting condition variable from amongst a larger number of selectable harvesting condition variables; (“the system selects a set of farming operations that maximize crop productivity and modifies a user interface displayed by a client device of the user to display a crop growth program based on the selected set of farming operations.” [0005], “The selected set of farming operations can identify one or more of: a type or variety of crop to plant if any, an intercrop to plant, a cover crop to plant, a portion of the first portion of land on which to plant a crop, a date to plant a crop, a planting rate, a planting depth, a microbial composition…” [0014]) 

With respect to claim 10
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry further teaches wherein the at least one harvesting condition variable is selected from a group of variables consisting of: grain moisture; biomass moisture, temperature; humidity, wind speed; wind direction; harvester roll; harvester pitch; current grain yield; current biomass yield; crop type; crop variety; soil moisture; soil type; row spacing; weed type; weed density, crop height, plant health index, grain constituent levels, crop downstate, time of day, and sun angle strikes such; (“accessing field information collected from the sensors includes one or more of: soil temperature, air temperature, soil moisture, leaf temperature, leaf wetness, and spectral data over multiple wave length bands reflected from or absorbed by ground. In an embodiment, field information collected from the sensors is used to compute additional field information, including one or more of: a ratio of soil to air temperature, a ratio of leaf to air temperature, a soil wetness index, a number of cumulative growing degree days, a chlorophyll content, evapotranspiration, a daily light integral, a daily minimum temperature, a daily mean temperature, a daily maximum temperature, and a change in the normalized difference vegetation index” [0010]) 

With respect to claim 11, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry further teaches wherein the at least one performance parameter comprises a plurality of performance parameters; (“crop quality is affected by, or may be inferred from, the timing of one or more production practice. For example, the food grade quality may be inferred from the variety of plant, damage levels, and one or more production practices used to grow the plant. In another example, one or more qualities may be inferred from the maturity or growth stage of a crop” [0037]) 

With respect to claim 12, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 11. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 11. Perry further teaches wherein the plurality of different performance parameters have different applied non-zero weighting factors; (“The expected utility may be determined by a number of factors, for instance prioritized based on user input from a grower client device 102 including yield, profitability, long-term impact to the field or environment (e.g., addition or reduction of nutrients to the soil), composition of the crop or of the field, and the like.” [0161]) 

With respect to claim 13, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry further teaches wherein the performance driven operational model for harvester setting adjustment in response to harvesting condition variables is based upon a plurality of data points, each data point comprising the first data, the second data and the third data, wherein the plurality of data points are differently weighted based upon at least one of a time at which each data point was generated and a geographic location at which each data point was generated; (“a system optimizes crop productivity by accessing crop growth information describing, for each of a plurality of plots of land, 1) characteristics of the plots of land, 2) a type of crop planted on the plot of land, 3) characteristics of farming operations performed for the planted crop, and 4) a corresponding crop productivity... The system trains a crop prediction engine by applying one or more machine learning operations to the stored normalized crop growth information. The crop prediction engine maps, for a particular type of crop, a combination of one or more characteristics of the plot of land and characteristics of farming operations performed for the planted crop to an expected corresponding crop productivity.” [0004], “The expected utility may be determined by a number of factors, for instance prioritized based on user input from a grower client device 102 including yield, profitability, long-term impact to the field or environment (e.g., addition or reduction of nutrients to the soil), composition of the crop or of the field, and the like.” [0161], “the optimized predicted crop production may be identified based on other factors for a current season or over a time period of multiple seasons, and may additionally prioritize crop yield, profit, soil health, carbon sequestration, production at a particular date, composition profile of crops, and the like.” [0168]) 

With respect to claim 14, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry further teaches receiving an operator selection of the at least one performance parameter from amongst a larger number of selectable performance parameters; (“The prediction model can map characteristics described by the field information to the selected set of farming operations. A measure of crop productivity associated with the selected set of farming operations is greater than similar measures of crop productivity associated with other sets of farming operations.” [0018], “The expected utility may be based on user input from a grower client device 102” [0161])

With respect to claim 15, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry further teaches wherein the at least one performance parameter comprises a performance parameter selected from a group of performance parameters consisting of: grain yield; weed seed promulgation; biomass yield; stubble height; harvester productivity; grain quality; residue quality; lost grain; and fuel efficiency; (““crop quality” can refer to any aspect of a crop that adds value to a grower, broker, or crop recipient. In some embodiments, crop quality refers to a physical or chemical attribute of a crop, for instance one or more of:… weight, transparency, hardness, percent chalky grains… kernel size distribution or volume, average grain length or breadth, density, or length/breadth ratio; a number or percentage of broken kernels or kernels with stress cracks; a falling number; a farinograph; a number or percentage of immature grains;… damage levels (for example, mold, insect, heat, cold, frost or other material damage)…” [0036]) 

With respect to claim 16, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry does not teach but Blank further teaches wherein the data for at least one operational setting is sensed by each of the harvesters; (“Multi-machine aggregation logic 304 illustratively aggregates performance information received from a plurality of different combines (including combine 100) and aggregates that information so that it can be stored or retrieved for comparison or other processing.” [0072], “Combine harvesters often have a wide variety of sensors that sense a variety of different variables, such as operating parameters, along with crop characteristics, and operating conditions, environmental parameters, etc. The sensors can communicate this information over a controller area network (CAN) bus (or another network, such as an Ethernet network, etc.) to various systems that can process the sensor signals and generate output signals (such as control signals) based on the sensed variables” [0026]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Perry’s agricultural machine learning system with Blank’s harvester system in order to “know how a particular operator or machine is performing in a given harvesting operation, and how to control the machine to improve performance” See Blank [0004]). 

With respect to claim 17, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry does not teach but Blank further teaches wherein the data for at least one of the at least one operational setting, the at least one harvesting condition variable or the at least one performance parameter is received through operator input; (“The systems may need the operator to make a manual adjustment outside the operator's compartment or to set a wide variety of different settings and provide various control inputs in order to control the combine. Some inputs not only include controlling the combine direction and speed, but also threshing clearance and sieve and chaffer settings, rotor and fan speed settings, and a wide variety of other settings and control inputs.” [0003]) 


With respect to claim 18, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry further teaches wherein the first data, the second data and the third data are obtained within a predefined time window of less than four weeks; (“Sensor data from sensor data sources 114 may be taken at one or more times during a growing season or across multiple growing seasons, at manual or automated triggers (e.g., a threshold time since a previous measurement; a request by a grower to receive a measurement).” [0055]) This shows that a user can control a time frame in which data is obtained, which can be a predefined time window of less than four weeks. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662